IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0845-10


JASON SHANE DAVIS, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS  COUNTY



 Johnson, J., filed a concurring opinion.

C O N C U R R I N G   O P I N I O N


	From the record, it appears that, four and one-half months after appellant arrived in
Dallas County after extradition pursuant to IADA and with the IADA clock ticking, the state
chose to reindict appellant and to request a continuance because of that reindictment.  The trial
court granted the state's request, thereby pushing the beginning of the trial well past the time
limits of the IADA.
	In this Court, the state complains that the court of appeals erroneously placed on the trial
court the burden of making a record of its reasoning in finding good cause that justified a second
continuance.  Because the second state continuance appears to have been granted because of a
new indictment, determining whether the allegations in the new indictment were sufficiently
different so as to necessarily require reworking of the state's case requires comparison of the two
indictments.  The burden of making a record that permits such a comparison rests with the party
who opposed the continuance-appellant.  The record includes only the second indictment. 
Appellant did not carry his burden of providing an adequate record on appeal and so must bear
the consequences.
	I therefore join the opinion of the Court.

Filed: June 8, 2011
Publish